DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The amendments and arguments filed 02/24/2021 are acknowledged and have been fully considered. Claims 1, 3, 6, 8 and 9 have been amended; claim 2 has been canceled; no claims have been added or withdrawn. Claims 1 and 3-9 are now pending and under consideration.
The previous objection to claim 8 has been withdrawn, in light of the amendments to the claim.
The previous interpretation of claim 6 under 35 U.S.C. 112(f) has been withdrawn, in light of the amendments to the claim.
The previous rejections of claims 2, 4 and 8 under 35 U.S.C. 112(b) have been withdrawn, in light of the amendments to the claims, and in view of Applicant’s arguments on pages 5-6 of the remarks.

Applicant’s arguments on pages 6-7 of the remarks with respect to the rejection of independent claim 1, as amended, under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/121578 A1 to Fuchs et al. have been fully considered and are persuasive. Specifically, the examiner does not disagree that Fuchs appears to lack a clear teaching as to whether the restriction portion of the valve body of the connector, as amended and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the energizing member is a coil spring” in line 2. Claim 7 is dependent from claim 1 via claim 6; however, none of claims 1, 6 and 7 appears to previously introduce “an energizing member,” and claim 6 has been amended to recite “the connector further comprising a spring configured to energize the valve body toward the first contact portion of the connector body” in lines 6-7. Firstly, it is unclear what exactly is meant by “the energizing member” in line 2 of claim 7. Next, it is unclear whether the “coil spring” (and therefore the “the energizing member”) of claim 7 is intended to be the same as or different from the “spring” of claim 6. Thus, there appears spring is a coil spring-- (or to instead simply remove line 2 from claim 7), because, as best understood by the examiner, the connector 15 of Applicant’s originally-filed disclosure merely includes a single spring 70, which is described as being a coil spring, and which is also labeled as an “energizing member.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/121578 A1 to Fuchs et al. (hereinafter: “Fuchs”) in view of U.S. Patent No. 3,559,678 to Donner (hereinafter: “Donner”).
With respect to claim 1, Fuchs teaches a connector to be connected to a low-pressure pipe through which low-pressure fuel supplied from a low-pressure pump flows, in a fuel supply system in which the low-pressure fuel is pressurized by a high-pressure pump and high-pressure fuel is supplied to an internal combustion engine [the claim phrase “to be connected to a low-pressure pipe through which low-pressure fuel supplied from a low-pressure pump flows, in a fuel supply system in which the low-pressure fuel is pressurized by a high-pressure pump and high-pressure fuel is supplied to an internal combustion engine” appears to merely amount to a recitation of intended use or purpose, and, in general, recitations of intended use or purpose are not germane to patentability of a claim (e.g., see: MPEP 2111.02); nevertheless, as depicted by at least Figs. 1-4 in view of at least ¶ 0020, 0034 & 0044, an inlet connection 45 (e.g., “connector”) is capable of being arranged in a fuel injection system 10 (e.g., “fuel supply system”) of an internal combustion engine (not shown) so as to connect an inlet line 44 (e.g., “low-pressure pipe”) to a high-pressure fuel pump 18 (e.g., “high-pressure pump”), the inlet line 44 being arranged between a prefeed pump 16 (e.g., “low-pressure pump”) and the high-pressure fuel pump 18], the connector comprising: a connector body formed in a tubular shape [it is apparent from at least Figs. 2-4 that the inlet connection 45 includes an apparent tubular body (e.g., “connector body”) via a flow bore 72 through the inlet connection 45]; and a valve body stored inside the connector body [it is apparent from at least Figs. 2-4 that the inlet connection 45 includes a check valve 42 having a valve element 60 (e.g., “valve body”) within the flow bore 72], the valve body being configured to, when the high-pressure fuel does not flow back, come into a first state in which a forward flow path is formed between the valve body and an inner circumferential surface of the connector body by a pressure of the low-pressure fuel [it is apparent from at least Figs. 1-4 in view of at least ¶ 0022-0024 & 0044-0047 that a first path of flow of fuel (e.g., “forward flow path”) is provided from a prefeed pump side of the check valve 42 to a high-pressure fuel pump side of the check valve 42, between the valve element 60 and an apparent inner circumferential surface of the flow bore 72, when the check valve 42 is moved away from a valve seat 62 (e.g., “first state”) by a first pressure of the fuel from the prefeed pump 16], and when the high-pressure fuel flows back, come into a second state in which an orifice flow path having a smaller flow path [it is apparent from at least Figs. 1-4 in view of at least ¶ 0025-0029, 0034 & 0048-0049 that a second path of flow of the fuel (e.g., “orifice flow path”) is provided from the high-pressure fuel pump side of the check valve 42 to the prefeed pump side of the check valve 42, either between the valve element 60 and an apparent inner circumferential surface of the flow bore 72 (e.g., see Fig. 3 in view of at least ¶ 0048) or between the valve element 60 and a notch 74 of the apparent inner circumferential surface of the flow bore 72 (e.g., see Fig. 4 in view of at least ¶ 0027, 0029, 0034 & 0049, which indicates a notch 74 arranged in parallel to the check valve 42 in the alternative to a bore 74 shown as being arranged in parallel to the check valve 42), when the check valve 42 is moved to the valve seat 62 (e.g., “second state”) by a second pressure of the fuel from the high-pressure fuel pump 18], wherein the valve body includes: a valve main body portion configured to form the forward flow path and the orifice flow path between the valve main body portion and the inner circumferential surface of the connector body; and a restriction portion formed integrally with the valve main body portion and configured to restrict an attitude of the valve body relative to the connector body by coming into contact with the inner circumferential surface of the connector body [it is apparent from at least Figs. 2-4 that the valve element 60 is sub-dividable into more than one definable portion, and in one example the valve element 60 is sub-dividable into an apparent first definable portion (e.g., the apparent first definable portion of the valve element 60 above the dashed line in the marked-up copy of Fig. 2 provided directly below, as pointed out and labeled “valve main body portion”) and an apparent second definable portion (e.g., the apparent second definable portion of the valve element 60 below the dashed line in the marked-up copy of Fig. 2 provided directly below, as pointed out and labeled “restriction portion”)].

    PNG
    media_image1.png
    301
    439
    media_image1.png
    Greyscale

Fuchs appears to lack a clear teaching as to whether the restriction portion includes a plurality of claw-shaped portions.
Donner teaches an analogous valve body (6) stored inside a connector body (5) having a tubular shape (7, 8, 9, 10, 11), where the valve body includes: a valve main body portion (15) configured to form the flow paths between the valve main body portion and an inner circumferential surface of the connector body (apparent from at least Figs. 1 & 2); and a restriction portion (16) formed integrally with the valve main body portion and configured to restrict an attitude of the valve body relative to the connector body by coming into contact with the inner circumferential surface of the connector body (apparent from at least Figs. 1 & 2), the restriction portion includes a plurality of claw-shaped portions (16)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the valve body of the connector of Fuchs with the teachings of Donner such that the restriction portion includes a plurality of claw-shaped portions because Donner further teaches that inclusion of such features as an extension from an at least partially spherical shaped portion of a valve body beneficially provides sliding engagement between the valve body and the inner circumferential surface of the connector body and prevents tilting of the valve body inside connector body (as discussed by at least Col. 1, lines 47-60 of Donner).

With respect to claim 3, Fuchs modified supra teaches the connector according to claim 1, wherein an outer circumferential surface of the valve main body portion is formed in a partially spherical shape (apparent from the marked-up copy of Fig. 2 of Fuchs provided above with respect to claim 1; also, apparent from at least Figs. 1 & 2 of Donner). 

With respect to claim 5, Fuchs modified supra teaches the connector according to claim 1, wherein the orifice flow path is formed only between the inner circumferential surface of the connector body and the valve body (it is apparent from at least Figs. 2 & 4 in view of at least ¶ 0027, 0029, 0034 & 0049 of Fuchs that the second path of flow of the fuel would be provided from the high-pressure fuel pump side of the check valve 42 to the prefeed pump side of the check valve 42, only between the valve element 60 and the notch 74 of the apparent inner circumferential surface of the flow bore 72, when the check valve 42 is moved to the valve seat 62 by the second pressure of the fuel from the high-pressure fuel pump 18). 

With respect to claim 6, Fuchs modified supra teaches the connector according to claim 1, wherein the connector body includes a first contact portion configured to, when the valve body is in the first state, become distant from the valve body so as to form the forward flow path, and when the valve body is in the second state, come into contact with the valve body so as to restrict flow of the high-pressure fuel [it is apparent from at least Figs. 2-4 of Fuchs that the apparent tubular body of the inlet connection 45 includes a valve seat 62 (e.g., “first contact portion”) in the flow bore 72 that: (a) is relatively distant from the valve element 60 when the fuel flows from the prefeed pump 16 toward the high-pressure fuel pump 18, thereby enabling the fuel flow from the prefeed pump 16 toward the high-pressure fuel pump 18; and (b) contacts the valve element 60 when the fuel flows back from the high-pressure fuel pump 18 toward the prefeed pump 16, thereby restricting the fuel flow back from the high-pressure fuel pump 18 toward the prefeed pump 16], the connector further comprising a spring configured to energize the valve body toward the first contact portion of the connector body (as depicted by at least Figs. 2-4 and as discussed by at least ¶ 0022, 0045 & 0047 of Fuchs, the inlet connection 45 includes a spring 58  to bias the valve element 60 toward the valve seat 62 in the flow bore 72).

With respect to claim 7, Fuchs modified supra teaches the connector according to claim 6, wherein the energizing member is a spring (as discussed in detail above with respect to claim 6), and the valve body includes a mounting portion for mounting the spring which is the energizing member (as discussed in detail above with respect to at least claims 1 and 6).
Fuchs appears to be silent as to whether the spring is a coil spring. Therefore, Fuchs also appears to lack a clear teaching as to whether the mounting portion is for mounting a coil spring.
Donner teaches the analogous check valve including the valve body, where the valve body is biased to a closed position via a coil spring, and where the coil spring is mounted to a mounting portion of the valve body (each of the thin vanes 16 of the elongated body 15 of the check poppet 14 of Donner, as discussed in detail above with respect to claim 1, includes a reduced rear portion 18 for mounting a coiled spring 18).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the connector of Fuchs, if even necessary, with the teachings of Donner such that the spring is a coil spring to provide the connector with a particular type of spring in place of the generic spring disclosed by Fuchs in order to actually make connector of Fuchs, with the particular type of spring of Jensen being mountable in arrangement that is at least substantially the same as the mounting arrangement of the generic spring of Fuchs. Therefore, it is also understood that such a modification, if even necessary, would merely amount to a simple substitution of one known element for another to obtain predictable results (e.g., see: MPEP 2143_I_B). In 

With respect to claim 9, Fuchs modified supra teaches the connector according to claim 6, wherein the connector body includes a first contact portion orifice groove provided so as to be adjacent to the first contact portion in a circumferential direction, the first contact portion orifice groove being configured to form the orifice flow path when the valve body is in the second state [as discussed in detail above with respect to at least claims 1, 5 and 6, the second path of flow of the fuel is provided from the high-pressure fuel pump side of the check valve 42 to the prefeed pump side of the check valve 42, between the valve element 60 and the notch 74 (e.g., “first contact portion orifice groove”) of the apparent inner circumferential surface of the flow bore 72, when the check valve 42 is moved to the valve seat 62 by the second pressure of the fuel from the high-pressure fuel pump 18].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fuchs in view of Donner, or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Fuchs in view of Donner, and in view of U.S. Patent Application Publication No. 2015/0068491 to Jensen et al. (hereinafter: “Jensen”).
With respect to claim 4, Fuchs modified supra teaches the connector according to claim 1, wherein the orifice flow path comprises a plurality of orifice flow paths [it is apparent from at least Figs. 2 & 3 of Fuchs that more than one second path of flow of the fuel (e.g., a 1st second path of flow of the fuel above the valve element 60, and a 2nd second path of flow of the fuel below the valve element 60) exists from the high-pressure fuel pump side of the check valve 42 to the prefeed pump side of the check valve 42, between the valve element 60 and the apparent inner circumferential surface of the flow bore 72, when the check valve 42 is moved to the valve seat 62 by the second pressure of the fuel from the high-pressure fuel pump 18]. 
However, in such a case where Applicant is able to sufficiently show that Fuchs does not fully teach that the orifice flow path comprises a plurality of orifice flow paths arranged in a circumferential direction and/or in such a case where Fuchs is not interpreted or relied upon to teach that the orifice flow path comprises a plurality of orifice flow paths arranged in a circumferential direction, it is also noted that Jensen teaches an analogous check valve having a plurality of orifice flow paths arranged in a circumferential direction to enable a relatively small reverse flow past a valve body of the check valve [as depicted by at least Figs. 1, 4 & 5 and as discussed by at least ¶ 0032-0036 (also see Fig. 3 in view of at least ¶ 0031), a check valve 62, 400, 500 is arranged between a lower pressure fuel pump 54 and a higher pressure fuel pump 66, where the check valve includes an obstruction element 512 (e.g., “valve body”), and where a plurality of weep channels 508 (e.g., “orifice flow paths”) are formed in a tubular housing 502 of the obstruction element 512 and arranged in a circumferential direction to enable relatively small reverse flows past the obstruction element 512]
Therefore, even if Fuchs is not interpreted or relied upon to teach that the orifice flow path comprises a plurality of orifice flow paths arranged in a circumferential direction, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the connector of Fuchs, if even necessary, with the teachings of Jensen such that that the orifice flow path comprises a plurality of orifice flow paths arranged in a circumferential direction because Jensen demonstrates that a number of channels formed as part of an inner circumferential surface of a tubular housing of a check valve suitably provides a function to enable reverse flow of fuel (via a number of a plurality of orifice flow paths corresponding to the number of channels) from a high-pressure fuel pump to a low-pressure fuel pump in at least substantially the same way that Fuchs utilizes the notch to enable the reverse flow of the fuel from the high-pressure fuel pump to the low-pressure fuel pump (via the orifice flow path corresponding to the notch), and Jensen indicates via at least ¶ 0036 that selection of size of the plurality of channels is merely a simple matter of design choice based upon desired reverse flow characteristics of the check valve. Additionally, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (e.g., see: MPEP 2144.04_VI_B), and there is no evidence to suggest that a new and unexpected result would be produced by providing the connector with a plurality of notches (and therefore a plurality of orifice flow paths) instead of a single notch (and a single orifice flow path). Instead, it is apparent from at least ¶ 0039 of Applicant’s originally-filed specification that there is no criticality for the number of orifice flow path(s) in the invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fuchs in view of Donner, and in view of U.S. Patent No. 7,444,990 to Fisher et al. (hereinafter: “Fisher”).
With respect to claim 8, Fuchs modified supra teaches the connector according to claim 6, wherein the valve body includes: a second contact portion configured to, when the valve body is in the first state, become distant from the first contact portion so as to form the forward flow path, and when the valve body is in the second state, come into contact with the first contact portion so as to restrict flow of the high-pressure fuel [it is apparent from at least Figs. 2-4 of Fuchs that the valve element 60 is sub-dividable into more than one definable portion, and in one example the valve element 60 is sub-dividable into an apparent definable portion (e.g., the apparent definable portion of the valve element 60 below the dashed line in the marked-up copy of Fig. 2 provided directly below, as pointed out and labeled “second contact portion”) which is able to be moved into contact with (and moved away from) the valve seat 62; also, it is apparent from at least Figs. 1 & 2 of Donner that the poppet member 14 includes a portion that is definable as a “second contact portion” to contact (or move away from contacting) an annular valve seat 10 that is definable as a “first contact portion”].

    PNG
    media_image2.png
    468
    576
    media_image2.png
    Greyscale

Fuchs also teaches that he connector body includes a first orifice groove provided so as to be adjacent to the first contact portion in a circumferential direction, the first orifice groove being configured to form the orifice flow path when the valve body is in the second state (as discussed in detail above with respect to at least claim 9).
Fuchs appears to lack a clear teaching as to whether the valve body includes a second orifice groove provided so as to be adjacent to the second contact portion in a circumferential direction, the second orifice groove being configured to form the orifice flow path when the valve body is in the second state.
Fisher teaches an analogous check valve including a valve body within a tubular housing, where a first contact portion of the tubular housing contacts a second contact portion of the valve body when the check valve is closed, where the first contact portion of the tubular housing is relatively distant from the second contact portion of the valve body when the check valve is open [as depicted by at least Figs. 1-3 & 4a-5a (or Figs. 1-3 & 7a-9), a check valve 54 includes a seal member 58 (e.g., “valve body”) that contacts a conical seat 62 of a body 70 (e.g., “tubular housing”) when the check valve 54 is closed].
In a first embodiment, Fisher provides the tubular housing with a first orifice groove adjacent to the first contact portion in a circumferential direction, the first orifice groove being configured to enable reverse flow of fuel past the valve body when the check valve is closed [for example, as depicted by at least Figs. 4a-5a, at least one radially-extending groove 62 (e.g., “second orifice groove”) is provided in a conical seat 62 of the body 70 to define a channel or path for flow of the fuel in a reverse direction when the check valve 54 is closed].
Alternatively, in a second embodiment, Fisher provides the valve body with a second orifice groove adjacent to the second contact portion in the circumferential direction, the second orifice groove being configured to enable reverse flow of fuel past the valve body when the check valve is closed [for example, as depicted by at least Figs. 7a-9, at least one radially-extending groove 126 (e.g., “second orifice groove”) is provided in a sealing surface 94b to define a channel or path for flow of the fuel in a reverse direction when the check valve 54 is closed].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the connector of Fuchs with the teachings of Fisher such that the valve body includes a second orifice groove provided so as to be adjacent to the second contact portion in a circumferential direction, the second orifice groove being configured to form the orifice flow path when the valve body is in the second state because Fisher teaches that an orifice groove provides a suitable orifice .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747